United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                 May 24, 2007
                         FOR THE FIFTH CIRCUIT
                         _____________________             Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-51606
                           (Summary Calendar)
                         _____________________


EMERY KERTESZ; SHELIA KERTESZ;
PRO ACOUSTICS LLP,

                                                 Plaintiffs-Appellants

versus

JUSTIN KORN,
                                                   Defendant-Appellee

                       ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (6:05-CV-369)
                       ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants Emery Kertesz, Shelia Kertesz, and Pro

Acoustics LLP appeal from the district court’s order granting the

supplemental motion of Defendant-Appellee Justin Korn to dismiss

the action filed against him in the district court by Plaintiffs-

Appellants. We affirm.

     We have reviewed the record on appeal, the arguments of the

parties as set forth in their appellate briefs, the applicable law,

and the extensive analysis and ruling set forth in the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court’s order.   In the final analysis, we are convinced that the

district court’s dismissal of the action against Defendant-Appellee

Justin Korn for lack of personal jurisdiction is correct and free

of error.   For essentially the reasons set forth by the district

court in its thorough and thoughtful analysis, the order appealed

from is, in all respects,

AFFIRMED.




                                2